Et, Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Dos demandados formularon excepciones previas por ser *553parado a lina demanda en la cual se reclamaban daños y perjuicios con motivo a nn accidente ocurrido a nn chauffeur.
La acción fné establecida contra el dneño del automóvil o al parecer como principal, y contra una compañía de ase-gures por virtud de su contrato. La demanda niega expre-samente todo derecho de acción por virtud de la ley de in-demnizaciones a obreros y no trata de obtener la indemni-zación por razón de ningún acto u omisión del dueño del au-tomóvil. No se imputa negligencia alguna contra el de-mandado dueño o principal. El dueño estaba en San Juan y el chauffeur venía de Mayagüez para llevar al primero a Mayagüez cuando el accidente ocurrió debido al choque in-esperado con una piedra en la carretera. El origen de la ac-ción del demandante es el contrato de aseguro celebrado entre el principal y la compañía de aseguro demandada. La corte declaró con lugar cada una de las excepciones pre-vias y estas varias decisiones han sido señaladas como error.
La cansa de acción se funda exclusivamente en la siguiente cláusula del contrato:
“En consideración del cargo adicional incluido en el premio total que se ha cobrado, es entendido que esta póliza, sujeta a sus cláusulas, condiciones y declaraciones, se amplía desde esta fecha en sentido de pagar cualquier pérdida por concepto de la responsabili-dad impuesta por la ley al asegurado por daños y perjuicios con motivo de lesiones corporales, (incluso muerte en cualquier tiempo como resultado de tales lesiones) accidentalmente sufridas durante el período de la póliza por cualquier empleado o empleados del ase-gurado, como resultado de la posesión, mantenimiento o uso de cualquiera de los automóviles enumerados y descritos en el pliego de estipulaciones, excluyendo sin embargo, los empleados cobijados por la ley de indemnizaciones a obreros de Puerto Rico.”
Hubo alguna discusión respecto a si la corte no dió -ra-zones erróneas para sostener la demanda. Los apelados niegan que la corte sostuvo el supuesto razonamiento erró-* neo. El hecho de que la corte razonó erróneamente difícil-*554mente podría servir al apelante si la demanda no contenía nna cansa de acción.
La cláusula citada no da al demandante ningún derecho de acción ya contra la compañía o el principal. El contrato-de la compañía era para cubrir cualquier responsabilidad del dueño del carro. Habiéndose excluido expresamente la Ley de Indemnizaciones a Obreros la compañía sólo estaba obligada a compensar al dueño del carro por la obligación que tenía ésta para con un empleado. Estamos satisfechos con las citas de los apelados en este sentido las que repro-ducimos :
“ ‘De acuerdo con los contratos ordinarios de indemnización como éste-, no existe ningún nexo ni relación contractual entre el sirviente o empleado y las partes en el contrato; el fondo provisto para indemnización no es un fondo en depósito, y las pérdidas que se tienen en'cuenta es la que el principal asegurado sufre cumpliendo la sentencia dictada contra él de acuerdo con los términos del con-trato. Y si la póliza asegura directamente contra responsabilidad o contra pérdida o daño por responsabilidad no hay ningún nexo-entre el empleado y las partes aseguradora y asegurada" por virtud del contrato de seguro. Un empleado por tanto no tiene ningún derecho de acción en ley contra el asegurador del■ principal, pues no existe ninguna relación contractual entre él y dicho asegurador.’
“Joyce on the Law of Insurance, 2nd. Ed. Vol. 5, pp. 6002 6003, Sec. 3658b.
“Finley v. United States Casualty Co., 113 Tenn. 592, 83 S.W. 2, 34 Ins. L.J. 179.
“Morris v. Traveler’s Ins. Co. (U.S.C.C.) 189 Fed. 211, 40 Ins. L.J. 2054.
“ ‘Un empleado lesionado no puede primero proceder contra el asegurador a menos que el contrato ya por suS términos expresos o por razonable inferencia hubiera sido celebrado para beneficio de tal empleado. Que esta es la. ley ha sido resuelto expresa e inequí-vocamente en un caso bien considerado en North Carolina en el cual las autoridades han sido consideradas completamente. Y allí se declara por el Juez Hoke, que en todos los casos “en tanto han sido examinados, ten derecho de acción que surge por la póliza, se tiene y considera como un fondo del principal asegurado, y en au-sencia de una cesión de él, el empleado no puede apropiarlo a su reclamación,’’ excepto por embargo o demanda en la forma de un *555mandamiento en equidad, o alguna acción en la naturaleza de una diligencia final, incidental a la quiebra o insolvencia. Esta posición ciertamente está sostenida por el gran peso de -las autoridades. ’
“ ‘Un contrato corriente de indemnización como éste no se cele-bra para beneficio del empleado bien en sus términos expresos o en su objeto fundamental, Se otorga para la protección e indemniza-ción del principal, defendiéndole contra peticiones inesperadas e in-ciertas las cuales por otr.a parte podrían resultar desastrosas a su negocio, y los derechos que surgen por virtud de tal contrato son propiedad suya, y las acciones para recobrar la misma están y de-ben estar bajo su control. La naturaleza del contrato y los princi-pios aplicables están bien establecidos en uno de los casos de Massachusetts, a saber: “Las únicas partes en el contrato de aseguro eran AtTcins y la compañía.” La consideración para la promesa de la compañía procedía de Atkins solo y la promesa fué solamente para él y sus representantes legales. No sólo no era el demandante una parte en la consideración o el contrato, sino que los términos del contrato no tienen por objeto prometer una indemnización para be-neficio de ninguna persona que no sea Atkins. La póliza única-mente tiene por fin asegurar a Atkins y a sus representantes legales contra la responsabilidad legal por daños y perjuicios por lesiones debido a accidentes a cualquier persona o personas en ciertos sitios dentro del tiempo y bajo las circunstancias expresadas. No con-tiene ningún convenio de que el aseguro será para beneficio.de la persona accidentalmente lesionada, ni ningún lenguaje del cual pueda inferirse tal entendimiento o intención. Atkins no tenía obligación de solicitar el aseguro para beneficio del demandante,- ni existía ninguna relación entre el demandante y Atkins que pudiera dar al segundo el derecho a solicitar un aseguro para beneficio del deman-dante. La única exposición correcta de la situación es simplemente que el aseguro era un asunto enteramente entre la compañía y Atkins, en el cual el demandante no tenía ningún interés legal o en equidad, más que el que pudiera tener en cualquier otra propiedad pertene-ciente absolutamente a Atkins. Siendo ésta la posición correcta, la demanda en las actuales condiciones no alega ninguna causa de ac-ción contra la compañía de aseguro ni contiene hechos qu!e den al de-mandante ningún derecho actual a recobrar contra ella, ni a obte-ner una sentencia en ninguna forma que expresamente afecte a sus derechos. ’
“Joyce on Insurance, volumen 5, página 6006, par. 3658c
“Clarke v. W. R. Bonsal & Co., 157 N. Car. 270, 48 L.R.A. (N.S.) 191n., 72 S.E. 954, 41 Ins. L.J. 144.
*556“Bain v. Atkins, 181 Mass. 240, 57 L.R.A. 791 (subrayado nues-tro)”.
Por alguna razón el apelante Race mención del caso de Frye v. Bath Gas & Electric Co., 59 L.R.A. 444. Incurre en error al decir que el caso fué resuelto contra el deman-dante porque la póliza contenía una cláusula que expresaba que no se seguiría ninguna acción a no ser que fuera esta-blecida por el propio asegurado. El caso fué primeramente resuelto sobre la teoría sostenida por los apelados y enton-ces se citaba la cláusula como razonamiento adicional.

No encontramos que se haya cometido error y debe con-firmarse la sentencia apelada.